Opinion on Petition for Rehearing

CONOVER, Presiding Judge.
Telecom petitions for rehearing, complaining we did not discuss each issue raised in this appeal. It is hornbook appellate law we need not do so. O’Connor v. O’Connor (1969), 253 Ind. 295, 253 N.E.2d 250, 253; Ed Martin Ford Co. v. Martin (1977), 173 Ind.App. 428, 363 N.E.2d 1292, 1294. Judicial economy dictates we spend no more time than is necessary on any one appeal. Further, we find it odd, as did the Supreme Court in O’Connor, id., 253 N.E. 2d at 252, an appellee is complaining because this court did not discuss all the issues raised by the appellants in this appeal.
Finally, appellee Telecom asks us to further discuss the meaning of the Latin phrase prima facie as used in our opinion. We will briefly do so, to be of assistance.
The phrase prima facie is a legal term of art having a precisely limited meaning. Black’s Law Dictionary defines the term as follows:
Lat. At first sight; on the first appearance; on the face of it; so far as can be judged from the first disclosure; presumably; a fact presumed to be true unless disproved by some evidence to the contrary. (Citation omitted).
Black’s Law Dictionary, Revised Fourth Edition, West Publishing Company, 1968. Should Telecom have evidence contrary to the sworn statement Pietrowicz made when he signed the petition, the same should be presented to the trial court. We do not weigh evidence here.
The petition for rehearing is denied.
MILLER, J., concurs.
SULLIVAN, J., concurs in result.